Case 3:21-cv-03003-TLB Document 47            Filed 03/25/21 Page 1 of 19 PageID #: 62




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF ARKANSAS
                              HARRISON DIVISION

TAMARA KNIGHT and
GARY BECK                                                                     PLAINTIFFS

V.                             CASE NO. 3:21-CV-3003

BAXTER HEALTHCARE
CORPORATION                                                                   DEFENDANT

                        MEMORANDUM OPINON AND ORDER

       Before the Court are a Motion to Dismiss and a Memorandum of Law in Support

(Docs. 16 & 17) filed by Defendant Baxter Healthcare Corporation (“Baxter”). Plaintiffs

Tamara Knight and Gary Beck filed a Response in Opposition (Doc. 24) and Baxter filed

a Reply (Doc. 28). Baxter subsequently filed a Notice of Supplemental Authority (Doc.

45). The Motion is ripe for consideration, and for the reasons below, it is GRANTED IN

PART AND DENIED IN PART.

                                    I. BACKGROUND

       Plaintiffs are both residents of Mountain Home, Arkansas. On March 6, 2020,

Plaintiffs filed nearly identical Complaints in the Northern District of Illinois.      The

Complaints, which were prepared by the same attorney, both allege that emissions from

Baxter’s Mountain Home industrial sterilization facility caused Plaintiffs to develop cancer.

Specifically, each Complaint alleges four counts against Baxter: negligence, willful and

wanton conduct, nuisance, and ultrahazardous activity. See Docs. 1 & 46. The parties

then filed a joint motion to consolidate both Plaintiffs’ cases and to assign them to the

same judge, which was granted. On Baxter’s motion, the case was later transferred to




                                             1
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 2 of 19 PageID #: 63




this Court pursuant to 28 U.S.C. § 1404(a). Baxter’s Motion to Dismiss, first filed before

the District Court in Illinois, remains pending.

        According to the Complaints, Baxter operates an industrial sterilization facility in

Mountain Home that uses the chemical ethylene oxide (“EtO”) to sterilize medical

equipment. EtO is an odorless, colorless gas and a known carcinogen. Ms. Knight has

lived in Mountain Home since 1977. During that time, she has resided as close as less

than half a mile and no more than four miles from the Baxter facility. Mr. Beck has lived

less than a mile from the facility since 1988.      Plaintiffs allege that they have been

consistently and unknowingly inhaling EtO for decades and that they developed cancer

as a result of this exposure. Ms. Knight was diagnosed with breast cancer in 2008, and

Mr. Beck was diagnosed with myeloma in 2019.

        In support of their claims for relief, Plaintiffs cite the 2014 National Air Toxics

Assessment (“NATA report”), released by the Environmental Protection Agency in August

2018.    The NATA report is a screening tool that estimates cancer risk for tens of

thousands of census tracts across the country based on emissions data. Plaintiffs assert

that the NATA report estimates the lifetime cancer risk around the Baxter facility to be

three times higher than national average based on the facility’s 2014 emissions data.

Plaintiffs also provide historical emissions data showing that Baxter’s emissions in 2014

were significantly lower than they were between 1987 and 2005 and between 2015 and

2018. Plaintiffs further emphasize that these self-reported data are only an estimate, and

a significant portion of Baxter’s emissions are “fugitive emissions from leaking valves and

other equipment,” which are “elusive in nature” and difficult to measure accurately. (Doc.




                                              2
Case 3:21-cv-03003-TLB Document 47               Filed 03/25/21 Page 3 of 19 PageID #: 64




1, ¶ 35). Finally, Plaintiffs allege that Baxter has recently had to suspend operations at

the Mountain Home facility because of permit violations.

                                     II. CHOICE OF LAW

       The Court must first determine whether Arkansas or Illinois law controls. Baxter

argues that because of the conflicts between Arkansas law and Illinois law on the issues

of causation in toxic tort claims and ultrahazardous activity, further analysis under Illinois

choice-of-law rules is necessary, and the application of those rules indicates that

Arkansas law controls. Plaintiffs argue that Illinois law controls because further choice-

of-law analysis is only required when a difference in law will make a difference in the

outcome, and Illinois and Arkansas law are substantially similar on the issues in this case.

                                      A. Legal Standard

       When a case is transferred from another district pursuant to 28 U.S.C. § 1404(a),

the Court is required to apply the choice-of-law principles of that district’s forum state.

Ferens v. John Deere Co., 494 U.S. 516, 519 (1990). This case was transferred from the

Northern District of Illinois, so the Court applies Illinois choice-of-law rules. In Illinois, “[a]

choice-of-law determination is required only when a difference in law will make a

difference in the outcome.” Townsend v. Sears, Roebuck & Co., 879 N.E.2d 893, 898

(Ill. 2007). Additionally, Illinois courts conduct this analysis for each claim individually.

See id. at 898–99. Once a conflict has been established, Illinois courts look to the

Restatement (Second) of Conflict of Laws for further analysis. In a personal injury action,

the law of the state where the injury occurred controls unless another state has a more

significant relationship with the occurrence and with the parties. See id. at 903.




                                                3
Case 3:21-cv-03003-TLB Document 47               Filed 03/25/21 Page 4 of 19 PageID #: 65




       Whether another state has a more significant relationship is assessed by

considering two tests articulated in the Restatement of Conflicts: the “factual contacts”

test found in § 145 and the policy considerations laid out in § 6. See id. The factual

contacts test weighs four factors to determine the state with the most contacts to a

particular claim: “(a) the place where the injury occurred; (b) the place where the conduct

causing the injury occurred; (c) the domicile, residence, nationality, place of incorporation

and place of business of the parties; and (d) the place where the relationship, if any,

between the parties is centered.” Id. at 901 (quoting Restatement of Conflicts § 145).

Then § 6 enumerates seven different general principles to consider when weighing

conflicting state laws against each other, only three of which are relevant in personal

injury cases: “(b) the relevant policies of the forum; (c) the relevant policies of other

interested states and the relative interests of those states in the determination of the

particular issue; and (e) the basic policies underlying the particular field of law.” Id. at 907

(quoting Restatement of Conflicts § 6(b), (c), & (e)). These general principles are to be

considered in light of the § 145 analysis. Id.

                                       B. Discussion

       In accordance with Illinois choice-of-law rules, the Court will first address whether

Baxter has met its burden to establish a conflict between Arkansas and Illinois law with

respect to causation in toxic tort cases and ultrahazardous activity claims.

       Arkansas applies the test articulated by Chavers v. General Motors Corp. to

determine causation in toxic tort cases. 79 S.W.3d 361 (Ark. 2002). Under the Chavers

test, also known as the “frequency, regularity, and proximity” test, a plaintiff is required to

prove: (1) exposure to a toxic substance that was spread by the defendant; (2) with




                                               4
 Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 5 of 19 PageID #: 66




sufficient frequency and regularity, (3) in proximity to where the plaintiff lived, (4) such

that it is probable that the exposure to such toxic substance caused the plaintiff’s injuries.

Id. at 369. While plaintiffs need not prove a “mathematically precise table equating levels

of exposure with levels of harm,” Wright v. Willamette Indus., Inc., 91 F.3d 1105, 1107

(8th Cir. 1996) (applying Arkansas law), a “threshold showing that [they were] exposed to

toxic levels known to cause the type of injuries” they suffered is required. Bell v. Mine

Safety Appliances, 2016 WL 797582, at *4 (W.D. Ark. Feb. 26, 2016). Further, although

Chavers was decided in the context of asbestos toxic tort cases, the Arkansas Supreme

Court has applied this test in non-asbestos toxic tort cases. See, e.g., Green v. Alpharma,

Inc., 284 S.W.3d 29, 36–44 (Ark. 2008).

        Illinois, in contrast, does not apply the “frequency, regularity, and proximity” test in

environmental exposure cases because such cases do not “afford litigants the opportunity

to specify with such certainty the exact level and dose of exposure.” Donaldson v. Cent.

Ill. Pub. Serv. Co., 767 N.E.2d 314, 332 (Ill. 2002), abrogated on other grounds by In re

Commitment of Simons, 821 N.E.2d 1184 (Ill. 2004). In an environmental toxic tort case,

the plaintiff must simply put forward “evidence from which a jury could conclude that [the

defendant’s] conduct was a material element and substantial factor in bringing about the

[plaintiff’s injuries].” Id.

        The Court is therefore persuaded that Arkansas and Illinois laws differ as to

evidence of causation in toxic tort cases. While Arkansas law requires quantifiable

evidence of toxic levels of exposure in toxic tort cases generally, Illinois courts specifically

decline to extend this standard beyond asbestos cases. This creates a conflict of law as

to Counts I–III of the Complaints—negligence, willful and wanton conduct, and




                                               5
Case 3:21-cv-03003-TLB Document 47            Filed 03/25/21 Page 6 of 19 PageID #: 67




nuisance—each of which requires proof of causation. Further analysis under Illinois

choice-of-law principals is therefore required as to these claims.

       As for Count IV, Plaintiff’s claim for ultrahazardous activity, causation is not a

material element of this claim, so the Court considers separately whether Baxter has

established a conflict between Arkansas and Illinois law as to Count IV. In Arkansas, an

ultrahazardous activity claim requires a showing that an activity “necessarily involves a

risk of serious harm to others or chattels of others that cannot be eliminated by the

exercise of the utmost care and is not a matter of common usage.” Mangrum v. Pigue,

198 S.W.3d 496, 499–500 (Ark. 2004). Illinois, on the other hand, adopts the test outlined

by the Restatement (Second) of Torts, which requires consideration of the following

factors:

       (a) existence of a high degree of risk of some harm to the person, land or
       chattels of others; (b) likelihood that the harm that results from it will be
       great; (c) inability to eliminate the risk by the exercise of reasonable care;
       (d) extent to which the activity is not a matter of common usage; (e)
       inappropriateness of the activity to the place where it is carried on; and (f)
       extent to which its value to the community is outweighed by its dangerous
       attributes.

In re Chi. Flood Litig., 680 N.E.2d 265, 279 (Ill. 1997) (quoting Restatement of Torts

§ 520, at 36). While one factor alone may not be enough to establish an ultrahazardous

activity, it is “not necessary that each factor be present, especially if other factors weigh

heavily.” Id. at 280.

       Therefore, the Court also finds that there is a conflict between Illinois and Arkansas

law as to Count IV for ultrahazardous activity. While Arkansas requires two elements to

prove ultrahazardous activity, Illinois incorporates the same elements in a six-factor test




                                             6
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 7 of 19 PageID #: 68




in which none of the factors is dispositive.       In other words, a plaintiff could prove

ultrahazardous activity in Illinois without establishing the elements required in Arkansas.

       Since Baxter has established that there is a conflict of law as to all of Plaintiffs’

claims, the Court must determine whether Illinois or Arkansas law applies pursuant to

Illinois choice-of-law rules. Plaintiffs concede that if the Court finds a conflict between

Illinois and Arkansas law, then Arkansas law likely governs this case. See Doc. 24, p. 15

n.2. The Court agrees. First, Arkansas law presumptively applies, as this is a personal

injury claim and the purported injury occurred in Arkansas. Second, weighing the factors

laid out in the Restatement of Conflicts do not counsel a different outcome. Accordingly,

Arkansas law controls for all Counts of the Complaints.

                             III. STATUTE OF LIMITATIONS

       The Court now turns to Baxter’s assertion that Ms. Knight’s claims are time-barred.

Ms. Knight was diagnosed with cancer in 2008, and the parties disagree as to whether

the “discovery rule” permits the statute of limitations to be tolled until Ms. Knight knew or

reasonably should have known that Baxter’s EtO emissions caused her cancer. As the

transferee court, the Court must apply the statute-of-limitations laws of the transferor court

in Illinois. See Ferens, 494 U.S. at 526. Under Illinois law, if a cause of action that arose

in another state would be barred under that state’s laws, then it would also be barred

under Illinois law. 735 Ill. Comp. Stat. Ann. 5/13-210 (1983). Thus, the Court must first

determine if Ms. Knight’s claims would be barred under Arkansas law.

       In Arkansas, “[i]n order to prevail on a motion to dismiss a complaint on the basis

of a statute-of-limitations defense, it must be barred on its face.” Hutcherson v. Rutledge,

533 S.W.3d 77, 79 (Ark. 2017). “[I]f there is any reasonable doubt as to the application




                                              7
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 8 of 19 PageID #: 69




of the statute of limitations, this court will resolve the question in favor of the complaint

standing and against the challenge.” Arkansas v. Diamond Lakes Oil Co., 66 S.W.3d

613, 616 (Ark. 2002). As a general rule, the statute of limitations “begins to run when the

injury occurs, not when it is discovered” unless the defendant has engaged in “affirmative

and fraudulent acts of concealment.” Hutcherson, 533 S.W.3d at 80.

       In some contexts, the Arkansas Supreme Court has held fast to the proposition

that only affirmative concealment will toll the statute of limitations; in others, however, the

court has adopted the “discovery rule,” which tolls the statute of limitations “until the

negligent act is discovered or should have been discovered.” Chapman v. Alexander,

817 S.W.2d 425, 425 (Ark. 1991). For example, in Chapman, the Arkansas Supreme

Court declined to apply the discovery rule to claims for professional malpractice. See id.

at 427.    See also Most Worshipful Grand Lodge of Free & Accepted Masons v.

DCG/UGOC Equity Fund, LLC, 217 F. Supp. 3d 996, 1005 (E.D. Ark. 2016) (holding that

the discovery rule does not apply to a plaintiff’s claim for common law fraud absent active

concealment by the defendant). In Martin v. Arthur, 3 S.W.3d 684 (Ark. 1999), on the

other hand, the Arkansas Supreme Court adopted the discovery rule in the context of a

product liability claim arising out of injury from an implanted medical device. The state

court held that the statute of limitations was tolled from the date of implantation until the

patient “knew or, by the exercise of reasonable diligence, should have discovered the

causal connection between the product and the injuries suffered.” Id. at 690. In Diamond

Lakes, the state supreme court extended this reasoning to a claim for trespass in the form

of groundwater and soil contamination of surrounding land by a gas station. The court

applied the discovery rule and held that where the complainant knew of the presence of




                                              8
Case 3:21-cv-03003-TLB Document 47              Filed 03/25/21 Page 9 of 19 PageID #: 70




the pollution in 1994 but did not discover the source of the pollution for three years, the

cause of action did not accrue until 1997.          66 S.W.3d at 625. See also Brasel v.

Wyerhaeuser Co., 2010 WL 11628531 (W.D. Ark. Jul. 30, 2010) (applying the discovery

rule to a claim for trespass to land involving air pollution from a nearby lumber mill and

holding that the statute of limitations did not begin to run until the plaintiffs’ homes were

tested for contamination). Thus, in some contexts, the Arkansas Supreme Court has

tolled the statute of limitations when the existence or identity of a wrongdoer was not

discoverable until after the injury occurred.

       The Court recognizes that Ms. Knight’s claims do not include product liability or

trespass to land. However, the state supreme court’s holding that “when an injury is

suffered, no cause of action in tort begins to accrue until the plaintiff knows, or by the

exercise of reasonable diligence should have discovered, the cause of the injury,” 66

S.W.3d at 624 (emphasis in original), is equally applicable to the facts before this Court.

Though Ms. Knight suffered an injury when she was first diagnosed with cancer, the Court

finds that her claim did not accrue until she discovered, or reasonably should have known,

that her cancer might be the result of Baxter’s allegedly tortious EtO emissions.

       Ms. Knight’s Complaint indicates that EtO has been a known carcinogen since at

least the 1980s and that Baxter has been emitting EtO since 1978. Nevertheless, a

motion to dismiss may only be granted if the complaint is barred by the statute of

limitations “on its face.” Hutcherson, 533 S.W.3d at 79. Even though Ms. Knight has

pleaded that scientific and government bodies have long recognized EtO’s carcinogenic

properties, that does not necessarily mean that a reasonable person in Ms. Knight’s

position would have known in 2008 that EtO was the cause of her cancer. Cf. Brasel,




                                                9
Case 3:21-cv-03003-TLB Document 47            Filed 03/25/21 Page 10 of 19 PageID #: 71




2010 WL 11628531, at *3 (holding that publicly accessible permits and air pollution

applications, unsubstantiated rumors of dumping, and visible particulate emissions were

insufficient to create a genuine issue of material fact as to whether the plaintiff should

reasonably have known earlier that the defendant was committing a trespass to land in

the form of air pollution). Therefore, while a factual question exists as to when Ms. Knight

knew or should have known that EtO was the alleged cause of her cancer, her Complaint

is not barred on its face by the Arkansas statute of limitations.

       Since Ms. Knight’s claims are not barred under Arkansas law, the Illinois borrowing

statute does not apply. As a result, the Court must now determine if her Complaint would

be barred by the statute of limitations under Illinois law. The parties do not dispute that

Illinois applies the discovery rule, which “delays the commencement of the relevant

statute of limitations until the plaintiff knows or reasonably should know that he has been

injured and that his injury was wrongfully caused.” Hermitage Corp. v. Contractors

Adjustment Co., 651 N.E.2d 1132, 1135 (Ill. 1995). “‘[W]rongfully caused’ . . . refers to

when an injured party becomes possessed of sufficient information concerning [her] injury

and its cause to put a reasonable person on inquiry to determine whether actionable

conduct is involved.” Castello v. Kalis, 816 N.E.2d 782, 789 (Ill. App. Ct. 2004) (cleaned

up). Additionally, under Illinois law, “[t]he statute of limitations cannot be raised by a

motion to dismiss unless it affirmatively appears from the complaint that the action is

barred.” Pumala v. Sipos, 476 N.E.2d 462, 463 (Ill. App. Ct. 1985) (quoting Cundiff v.

Unsicker, 454 N.E.2d 1089, 1091 (Ill. App. Ct. 1983)). For the same reasons discussed

above, the Court cannot determine at this stage in the litigation when a reasonable person




                                             10
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 11 of 19 PageID #: 72




in Ms. Knight’s position would have been put on notice of her potential claim and therefore

cannot find that Ms. Knight’s claims are time-barred.

                                IV. SUBSTANTIVE CLAIMS

       Having addressed the procedural elements of Baxter’s Motion, the Court now turns

its attention to the substance of Plaintiffs’ claims. The Court concludes that Plaintiffs have

pleaded sufficient facts to state a claim for negligence but that the claims for willful and

wanton conduct, nuisance, and ultrahazardous liability must be dismissed.

                                     A. Legal Standard

       To survive a motion to dismiss, a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The purpose of this requirement is to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A pleading that offers

“‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Id. Rather, the complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “Finally, the

complaint should be read as a whole, not parsed piece by piece to determine whether

each allegation, in isolation, is plausible.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585,

594 (8th Cir. 2009).




                                              11
Case 3:21-cv-03003-TLB Document 47           Filed 03/25/21 Page 12 of 19 PageID #: 73




                                B. Count I—Negligence

       In seeking to dismiss Plaintiffs’ negligence claim, Baxter argues that it has not

breached any duty to Plaintiffs because it operates pursuant to a state permit and

Plaintiffs do not allege any breach of the applicable regulations. The Court disagrees,

however, that compliance with state regulations necessarily immunizes a defendant from

liability for negligence.

       “To prove negligence, a party must show that the defendant has failed to use the

care that a reasonably careful person would use under circumstances similar to those

shown by the evidence in the case.” Wagner v. Gen. Motors Corp., 258 S.W.3d 749, 754

(Ark. 2007). Arkansas courts have recognized that “[a]lthough [a defendant]’s compliance

with industry or statutory safety standards [i]s proper evidence on the question of

negligence, it is not conclusive because it is not necessarily a complete discharge of its

duties toward the public.” Little Rock Land Co. v. Raper, 433 S.W.2d 836, 842 (Ark. 1968)

(defendant owner-operator of an elevator that injured the plaintiff’s hand when the

elevator’s safety mechanism failed to prevent the injury could still be found negligent

despite the elevator being compliant with all industry safety standards); see also St. Louis

Sw. Ry. Co. v. Farrell, 416 S.W.2d 334, 337 (Ark. 1967) (after a collision between a train

and a car at a railroad crossing, defendant railroad company could be liable for negligence

because although the crossing met “the standards set by the American Association of

Railroads, as adopted by the Bureau of Public Roads, and the Arkansas Highway

Department[,] . . . a railroad’s compliance with safety regulations (either industry or

statutory regulations) does not constitute a complete discharge of its duties toward the

public.”); Ivory v. Woodruff Elec. Coop. Corp., 460 S.W.3d 805, 809 (Ark. Ct. App. 2015)




                                            12
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 13 of 19 PageID #: 74




(defendant electric company that operated electrical transformer without a protective

device intended to keep animals from making contact with it could still be found negligent

when a squirrel’s contact with the transformer caused a fire that burned the plaintiff’s

home, despite the transformer’s compliance with the requirements of the National Electric

Safety Code, the Public Service Commission, and the Rural Utilities Service, because

although the plaintiff “did not present evidence of a [regulatory violation], this ignores the

broader duty of reasonable care”); Kirkendall v. Harbor Ins. Co., 698 F. Supp. 768, 779

(W.D. Ark. 1988), aff’d, 887 F.2d 857 (8th Cir. 1989) (despite being compliant with all FDA

regulations and industry standards, defendant blood bank could be found negligent when

a patient contracted AIDS after receiving a blood transfusion because “compliance with

statutory or regulatory standards is not conclusive on the issue of due care. . . . [S]tatutory

or regulatory standard[s] [are] no more than a minimum and . . . do[] not necessarily

preclude a finding that the actor was negligent in failing to take additional precautions.”).

Accordingly, Plaintiffs plead a claim for negligence if the Complaints contain facts to

suggest that Baxter failed to act as a reasonable careful user of EtO would under the

circumstances.

       The Court finds that they do. Plaintiffs allege that the lifetime risk of developing

cancer around Baxter’s Mountain Home facility is three times higher than the average

national risk, according to the NATA report. Plaintiffs also allege that this estimate

understates the risk because it is based on a model created from self-reported emissions

in 2014, when Baxter’s reported emissions were significantly lower than they had been in

the 1980s and ‘90s and lower than they have been in the years since 2014. Baxter’s EtO

emissions may be further understated, Plaintiffs allege, because “fugitive emissions”




                                              13
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 14 of 19 PageID #: 75




constitute a significant proportion of the EtO emissions, and fugitive emissions are difficult

to measure. The Court agrees with Baxter that the factual allegations here are not nearly

as robust as those presented by the plaintiffs in Kamuda v. Sterigenics U.S., LLC, et al.,

No. 18-L-10475 (Ill. Cir. Ct. Aug. 17, 2020) (see Doc. 24-1). Nevertheless, reading each

Complaint as a whole, the Court is satisfied that Plaintiffs’ allegations provide facts that

allow the Court “to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” Ashcroft, 556 U.S. at 678, and provide Baxter with sufficient notice

of Plaintiffs’ claim “and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (2007).

From the Complaints, the Court can infer that a reasonably careful user of EtO might have

taken more precautions than Baxter.

       Baxter also seeks to dismiss any negligence claim premised on a failure to warn.

Baxter’s argument relies on the premise that it did not have a duty to warn Plaintiffs of the

dangers of EtO because, as the Complaints allege, the carcinogenic properties of EtO

have been public knowledge for decades, as are Baxter’s reported emissions. The Court

is not persuaded, however, that simply because information is publicly available a

defendant is per se relieved of a duty to warn. In rejecting a state-law statute-of-limitations

defense to a claim of trespass to land premised on air pollution from a local lumber mill,

another court in this district held that “[w]hile permits and air pollution applications may

have been public records, no reasonable person could be expected to search these

records out and conclude for themselves that their property was being contaminated

based solely upon the numbers and readings in the documents. These permits and

applications did not explicitly alert the Plaintiffs to any alleged contamination.” BraseI,

2010 WL 11628531, at *3. The Court finds the same reasoning persuasive here. A




                                              14
Case 3:21-cv-03003-TLB Document 47            Filed 03/25/21 Page 15 of 19 PageID #: 76




sophisticated internet user with enough understanding of the situation to know what

information to look for and where to look might have been able to find data regarding

Baxter’s emissions. But that does not necessarily relieve Baxter of a duty to warn.

       Baxter’s argument regarding proximate cause relies on the same premise: It

cannot be presumed that warnings would have altered Plaintiffs’ conduct because the

information that would have been contained in the warnings was already publicly

available. Since this is the only argument Baxter makes regarding the insufficiency of a

claim for failure to warn and the Court rejects this reasoning, any claim Plaintiffs make

based on negligent failure to warn will not be dismissed.

                       C. Count II—Willful and Wanton Conduct

       Next, Baxter asserts that Plaintiffs’ second claim must fail because Arkansas does

not recognize willful and wanton conduct as a standalone cause of action. It further

argues that even if willful and wanton conduct was recognized, Plaintiffs have failed to

plead facts sufficient to state a claim because they rely only on the same allegations that

support their claim for negligence. The Court agrees that even if willful and wanton

conduct is a cause of action under Arkansas law, Plaintiffs’ allegations are not adequate

to state a claim.

       Where Arkansas courts have discussed the concept of willful and wanton conduct,

they have assessed whether a defendant’s conduct gives rise to “a deliberate intention to

harm or an utter indifference to, or conscious disregard of, the safety of others.” Moses

v. Bridgeman, 139 S.W.3d 503, 507 (Ark. 2003). Establishing a conscious disregard for

the safety of others requires showing the “defendant ‘knew or ought to have known, in the

light of the surrounding circumstances, that [its] conduct would naturally or probably result




                                             15
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 16 of 19 PageID #: 77




in injury and that [it] continued such conduct in the reckless disregard of the

consequences from which malice can be inferred.’” Shepherd v. Washington Cnty., 962

S.W.2d 779, 790 (Ark. 1998).

       Plaintiffs have not stated a claim for willful and wanton conduct. The Complaints

merely restate the allegations supporting the claims for negligence. There are no facts

pleaded indicating Baxter displayed either an intent to harm Plaintiffs or a conscious

disregard for Plaintiffs’ safety.    In their brief, Plaintiffs urge the Court to infer utter

indifference or conscious disregard from Baxter’s conduct in emitting large quantities of

a known carcinogen without warning to surrounding residents, but the Court finds that this

is not sufficient to support Plaintiffs’ claim. Unlike in Kamuda, the case on which Plaintiffs

rely, the Complaints do not contain any allegations indicating that Baxter had or should

have had knowledge that the quantity of EtO it was releasing would cause harm to nearby

residents. See Kamuda, Doc. 24-1 at p. 5 (denying motion to dismiss where plaintiffs

alleged that defendants “manipulated EtO detection systems [and] ignored warning lights

which indicated high EtO levels”). Therefore, Count II must be dismissed.

                                    D. Count III—Nuisance

       Baxter points to two deficiencies in Plaintiffs’ nuisance claim. First, Baxter argues

that its EtO emissions cannot constitute a nuisance because Baxter’s facility operates

pursuant to a state permit. The Court agrees with Plaintiffs, however, that compliance

with regulations does not automatically preclude a finding of nuisance. See Aviation

Cadet Museum, Inc. v. Hammer, 283 S.W.3d 198, 205 (Ark. 2008) (quoting Meriwether

Sand & Gravel Co. v. State, 26 S.W.2d 57, 62 (Ark. 1930) (“[E]very man must so use his

own property as not to injure that of his neighbor; and the fact that he has invested much




                                              16
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 17 of 19 PageID #: 78




money and employs many men in carrying on a lawful and useful business upon his land

does not change the rule.”); see also Ginardi, 2011 WL 3493125, at *2 (“Arkansas has

long recognized that just because an activity is lawful it does not mean that the tortfeasor

is immune from a nuisance claim.”).

       Baxter’s second argument is that Plaintiffs’ allegations do not involve the traditional

interferences with use and enjoyment associated with a nuisance claim—loud noises,

disagreeable odors, or unattractive sights. Plaintiffs argue in response that Baxter’s EtO

emissions “interfered with the use of their property by exposing them to elevated levels

of carcinogenic chemicals through the air they breathed on their property and that lead to

their cancers.” (Doc. 24, p. 29). However, the case Plaintiffs cite in support of this

proposition—Ginardi—involved a nuisance claim supported by allegations of both

“harmful levels of noise pollution” and emissions of “methane and hydrogen sulfide,

among other flammable and noxious gasses.” 2011 WL 3493125, at *1.

       None of Plaintiffs’ allegations, in contrast, involve an immediately perceptible

interference with their enjoyment of their land. Quite the opposite, in fact—Plaintiffs’

arguments regarding the statute of limitations and Baxter’s failure to warn rely on the

proposition that Plaintiffs inhaled EtO for decades without any knowledge of that fact.

While physical harm to the plaintiff rather than to his or her land is sufficient to state a

claim for nuisance, Plaintiffs have not directed the Court to any case law indicating that a

plaintiff states a nuisance claim where he or she was not aware of the interference as it

was occurring, nor has the Court found any. See, e.g., Aviation Cadet Museum, 283

S.W.3d 198 (airport found to be a nuisance where the planes caused noise pollution and

interfered with an adjoining neighbor’s ability to fly R/C planes); S.E. Ark. Landfill, Inc. v.




                                              17
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 18 of 19 PageID #: 79




Arkansas, 858 S.W.2d 665 (Ark. 1993) (affirming a finding that the defendant’s landfill

operation causing a noxious odor was a nuisance); Higgs v. Anderson, 685 S.W.2d 521

(Ark. Ct. App. 1985) (allegations that residents had to change their lifestyle as a result of

the noise pollution from an outdoor dog kennel supported finding a nuisance); Ozark

Poultry Prods., Inc. v. Garman, 472 S.W.2d 714 (Ark. 1971) (nuisance found when odors

caused by animal rendering plant interfered with plaintiffs’ ability to eat and sleep at night);

Ozark Bi-Prod. v. Bohannon, 271 S.W.2d 354, 356 (1954) (animal rendering plant that

polluted the neighborhood with noxious odors found to be a nuisance).               The Court

therefore concludes that Plaintiffs have failed to allege a claim for nuisance under

Arkansas law.

                           E. Count IV—Ultrahazardous Activity

       Finally, Baxter argues that Plaintiffs failed to allege either of the two elements

necessary to state a claim for ultrahazardous activity.            Under Arkansas law, an

ultrahazardous activity claim requires a showing that an activity: “[(1)] necessarily involves

a risk of serious harm to others, or chattels of others, that cannot be eliminated by the

exercise of the utmost care, [(2)] and is not a matter of common usage.” Mangrum v.

Pigue, 198 S.W.3d 496, 499–500 (Ark. 2004). The Court agrees that Plaintiffs have not

pleaded any facts to support the second element, as they do not suggest that the use of

EtO to sterilize medical equipment is not a matter of common usage. Rather, Plaintiffs

seem to rely on Illinois law in structuring their pleadings as to this claim and do not make




                                              18
Case 3:21-cv-03003-TLB Document 47             Filed 03/25/21 Page 19 of 19 PageID #: 80




any allegations related to the common usage element. 1 Therefore, the Court finds that

Plaintiffs have failed to state a claim for ultrahazardous activity.

                                     V. CONCLUSION

       For these reasons, IT IS ORDERED that Baxter’s Motion to Dismiss (Doc. 16) is

GRANTED IN PART AND DENIED IN PART. Counts II, III, and IV of each Complaint,

are DISMISSED WITHOUT PREJUDICE. Count I remains for adjudication. A case

management hearing in this matter is SET for June 14, 2021 at 10:30 am.

                                25th day of March, 2021.
       IT IS SO ORDERED on this ____


                                                   ______________________________
                                                   TIMOTHY L. BROOKS
                                                   UNITED STATES DISTRICT JUDGE




1 In fact, Plaintiffs’ allegation that “[c]ommercial medical equipment sterilizers use the
ethylene oxide in their sterilization process for over 20 billion health care products every
year in the United States,” (Doc. 1, ¶ 11), and that Baxter has done so since “at least
1978,” id. at ¶ 12, might even support the opposite inference.


                                              19
